Citation Nr: 1828619	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches. 

2. Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis L5-S1 status post (s/p) laminectomy, s/p dorsal column spinal stimulator implant at L1.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to December 1985 and from May 2003 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. Notices of Disagreement (NODs) were filed in March and October 2012. A Statement of the Case (SOC) was issued in July 2014. A substantive appeal (VA Form-9) was filed in July 2014. 

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of entitlement to service connection for left arm radiculopathy, to include as secondary to service-connected migraines and service-connected lumbar spondylosis L5-S1 s/p laminectomy, s/p spinal implants and entitlement to service connection for hip and right ankle disorders, to include as secondary to service-connected lumbar spondylosis L5-S1 s/p laminectomy, s/p spinal implants, have been raised by the record during the August 2017 hearing, but have not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to the AOJ for appropriate consideration in accordance with the amended regulations governing the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2017).
The issue of entitlement to an initial rating in excess of 10 percent for lumbar spondylosis L5-S1 s/p laminectomy, s/p dorsal column spinal stimulator implant at L1 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's migraine headaches have manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

2. The evidence is in relative equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment due to her service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for headaches have been met. 38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (DC) 8100 (2017).

2. The criteria for a TDIU have been met. 38 U.S.C.§§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

I. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Under DC 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a (2017).



Migraine Headaches 

The Veteran contends that she is entitled to a higher initial disability rating for her service-connected migraine headaches. Upon review of the record evidence, the Board finds that the Veteran's migraine headaches are frequent, prostrating, prolonged, and are productive of severe economic inadaptability and a 50 percent rating is warranted.   

In June 2011, the Veteran was afforded a VA examination and was diagnosed with migraine headaches. The Veteran reported that her headaches occurred weekly and that most of her headaches were prostrating, lasted for hours, and caused her to vomit. The Veteran reported that she was unemployed and that she retired in October 2009. The examiner rendered the clinical assessment that the Veteran's migraine headaches affect her usual occupation and results in work problems due to increased absenteeism. According to the examiner, the Veteran's headaches limit her usual daily activities. 

In a June 2011 statement, the Veteran asserted that she had migraine headaches about 2-3 times a week and that she could only "lay in the dark quiet room and vomit." 

A review of the Veteran's private treatment records dated May 2014 to August 2017 indicates that she was diagnosed with headaches with photophobia and possible aura in May 2014. An August 2016 private treatment note indicates that the Veteran began receiving Botox injections every 4 months in the corrugator, procerus, frontalis, temporalis, occipital, cervical paraspinal, and trapezius muscles to alleviate her migraine headaches. An October 2016 private treatment note shows that the Veteran has acute and increasing migraine headaches, left hemicranium. Most notably, January and June 2017 private treatment notes show that the indication for the Botox injection procedures are acute exacerbation of the Veteran's migraine headaches which debilitates her daily life.

During the August 2017 Board hearing, the Veteran testified that she has migraine headaches once or twice a week that "knock [her] out for a couple of days." The Veteran testified that she vomits and cannot "look at light or hear noise" when she has a headache. The Veteran testified that since 2016, she has received injections in her head every 3 months to alleviate headache pain and related symptoms. The Veteran testified that the injections and pain medication provide some relief. The Veteran testified that she has to sleep in a recliner because lying on her back triggers a headache. The Veteran testified that the pain radiates to her neck and left arm. The Veteran asserted that she cannot use her left arm during migraine headache related episodes and has to wear a brace. 

Upon reviewing the evidence, the Board finds that the more probative medical and lay evidence of record reflects that the Veteran's headaches more nearly approximates symptoms contemplated by a 50 percent disability rating pursuant to DC 8100. In so finding, the Board observes that the Veteran experiences prostrating headaches on average 2 to 3 days per week, which typically lasts for hours.  The June 2011 VA examination report shows that the Veteran's weekly migraine headaches impact her occupation causing her to frequently miss work. According to the VA examiner, the Veteran's migraine headaches limit her usual daily activities, including her occupation. Moreover, the private treatment notes indicate that the acute exacerbation of the Veteran's headaches debilitates her daily activities.  According to the Veteran, her headaches occur once or twice a week and "knock[s] [her] out for a couple of days." Most critically, the clinical evidence substantiates the Veteran's contention that her migraine headaches are frequent and severe, as she receives Botox injections as treatment every 4 months to alleviate her symptoms. As such, the record evidence supports a finding in favor of the Veteran's claim. The record evidence indicates that the Veteran's migraine headaches are frequent in duration and results in prostrating and prolonged episodes that are productive of severe economic inadaptability.    

Accordingly, the Veteran's claim for an increased rating is granted.  

II.  TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. §3.102; see also Gilbert, supra. 

The Veteran contends that she is unable to secure or follow substantially gainful employment because of her service-connected disabilities. 

In this appeal, the Veteran's TDIU claim was received on February 23, 2012.  See VA Form 21-8940. The Veteran maintained that her service-connected migraine headaches, lumbar spine disorder, cervical spine disorder, left foot disorder, and  PTSD rendered her unemployable. The Veteran reported that she last worked full-time in August 2008. The Veteran reported that she was employed with the U.S. Army from May 2003 to October 2009, before she became too disabled to work in October 2009. The Veteran earned a high school diploma and has received additional education/training in hazardous materials (Hazmat), nursing, medical transcription, and combat before she became too disabled to work. 

The Veteran is service-connected for PTSD, rated as 50 percent disabling; gastric dumping and irritable bowel syndrome (IBS), rated as 30 percent disabling; status post (s/p) total abdominal hysterectomy with oophorectomy and no hypoestrogenic vaginal tissue, rated as 30 percent disabling; migraine headaches, rated as 50 percent disabling (as the result of the decision herein); cervical spine mild degenerative spondylosis, rated as 20 percent disabling; lumbar spondylosis, L5-S1, s/p laminectomy and s/p post dorsal column spinal stimulator implant at L1, rated as 10 percent disabling; s/p Youngwick osteotomy of 1st metatarsal left foot and resection of dorsal osteophyte with orthosorb fixation, metatarsophalangeal (MTP) joint osteoarthritis, rated as 10 percent disabling; toxoplasmosis scar mid periphery, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; S1 radiculopathy, right leg, rated as 10 percent disabling; residual scar of the right medial gluteal area for TENS unit implant, rated as 10 percent disabling; left ear s/p left ear tube placement, noncompensable; transverse incisional scar tissue at the superior aspect of the suprapubic bone associated with s/p total abdominal hysterectomy with oophorectomy and no hypoestrogenic vaginal tissue, noncompensable; vertical incisional scar for thoracic vertebra fusion, vertical incision scar for lumbar vertebra fusion, noncompensable; loss of  #4 tooth with normal healing to the upper right premolar area following bone graft and with normal healing of lip laceration, noncompensable; and residual scar, associated with s/p Youngwick osteotomy of 1st metatarsal left foot and resection of dorsal osteophyte with orthosorb fixation, MTP joint osteoarthritis, noncompensable. The Veteran has a combined rating of 90 percent, with migraine headaches rated as 50 percent disabling. The schedular criteria for a TDIU have been met under 38 C.F.R. § 4.16(a) based on the Veteran's service-connected disabilities.  Thus, the remaining question is whether the Veteran is able to secure or follow a substantially gainful occupation due solely to her service-connected disabilities.

A review of the evidence of record indicates that the evidence is in relative equipoise as to whether the Veteran is unemployable due to her service-connected disabilities. In June 2011, VA examined the Veteran and diagnosed her with migraine headaches. The examiner rendered the clinical assessment that the Veteran's migraine headaches affects her usual occupation and results in work problems due to her increased absenteeism. The Veteran's headaches were assessed as limiting her usual daily activities. In a June 2011 statement, the Veteran asserted that she has headaches 2-3 times per week and can only "lay in [a] dark quiet room and vomit." 

In the March 2012 NOD statement, the Veteran asserted that she receives Social Security disability benefits for her back condition and was denied VA vocational rehabilitation in the spring of April 2010.

In April 2012, the Veteran was afforded several VA examinations. With regard to the Veteran's employability, the examiner determined that the Veteran's lumbar spine condition should not preclude employment or occupational duties with respect to light duty and sedentary activities. The examiner expounded on the fact that the Veteran's strength and thoracolumbar range of motion were normal and that the Veteran should be able to maintain employment of a light duty and/or sedentary nature. The examiner noted that the Veteran may need to get up and walk around periodically and should not lift more than 25 pounds.  According to the examiner, the Veteran's cervical spine mild degenerative spondylosis condition also should not preclude employment. The examiner explained that the Veteran's strength and manual dexterity were normal and that the Veteran should be able to maintain employment of a light duty and/or sedentary nature. 

The VA examiner determined that the Veteran's s/p Youngwick osteotomy of 1st metatarsal left foot and resection of dorsal osteophyte with orthosorb fixation and MTP joint osteoarthritis does not preclude the Veteran's sedentary or light duty employment. The examiner rendered the clinical assessment that the Veteran would be able to maintain a "desk job" with very limited walking and standing.  The Veteran's service-connected scars were described as well healed and non-tender. There was no objective evidence that the Veteran's scars rendered her unemployable. With regard to the Veteran's gastric dumping and IBS, the examiner reiterated that there is no objective evidence that her IBS precludes employability. 

On the contrary, during VA outpatient treatment in July 2014, the Veteran was deemed unemployable due to her psychiatric diagnosis. In November 2014, the Veteran was afforded a VA PTSD examination, which indicated that the Veteran was unemployed and unemployable due to her medical conditions. The Veteran's occupational impairment due to her service-connected PTSD manifested as difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or in a work-life setting.

January and June 2017 private treatment notes indicate that the acute exacerbation of the Veteran's service-connected migraine headaches debilitates her daily life. During the August 2017 hearing, the Veteran testified that her headaches occur up to two times a week and "knock[s] [her] out for a couple of days." The Veteran testified that her headaches cause vomiting some mornings and that she cannot leave the house. The Veteran testified that her stomach cramps and symptoms of IBS cause excessive bowel movements that range from one hour to "all day long." The Veteran testified that she has flashbacks that prevent her from sleeping for 3-4 days at a time and she "crashes" on the 4th or 5th day and sleeps for 18 hours. The Veteran testified that she cannot "be on a set schedule" and "cannot get to work on-time" because of her service-connected disabilities. 

In light of the foregoing, the Board is persuaded that the Veteran is not capable of performing the physical and mental acts required by employment due to her service- connected disabilities.  As such, entitlement to a TDIU is warranted.


ORDER

Entitlement to a 50 percent rating for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to an increased rating for lumbar spondylosis L5-S1, s/p laminectomy, s/p spinal implant. 

The most recent VA thoracolumbar spine examination was in April 2012. Range of motion (ROM) measurements for the lumbar spine was flexion to 90 degrees, with pain at 70 degrees, extension to 30 degrees, with pain at 30 degrees, right/left lateral flexion to 30 degrees, with pain at 30 degrees, and right/left lateral rotation to 30 degrees, with pain at 30 degrees. The Veteran denied flare-ups and reported moderate, intermittent bilateral lower extremity radicular pain, and mild right lower extremity numbness. Repetitive use testing did not result in additional range of motion loss. The Board notes that the Veteran is service-connected for S1 radiculopathy of the right leg. 

The Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected lumbar spine disorder. The Veteran's claims folder must be reviewed by the examiner.

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding her flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

2.  Following completion of the above, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 10 percent for lumbar spondylosis L5-S1, s/p laminectomy and s/p spinal implant.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a SSOC and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


